Citation Nr: 0301107	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-08 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic bronchitis 
with residuals of pneumonia and chronic obstructive 
pulmonary disease, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from August 1977 
to July 1993.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which (1) expanded the grant of 
service connection for chronic bronchitis and residuals of 
pneumonia to include chronic obstructive pulmonary disease 
and (2) continued the 10 percent rating in effect since 
August 1993 for the bronchitis and pneumonia residuals 
alone for the disability.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that, for the reasons that follow, this case is not 
yet ready for appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), which eliminated the well-grounded 
claim requirement, expanded the duty of VA to notify the 
claimant and representative, and enhanced VA's duty to 
assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  
Except for the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions 
of the VCAA) was not retroactively applicable to decisions 
of the Board entered before the effective date of the VCAA 
(Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not 
apply to claims or appeals pending on the date of 
enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  Further, the 
regulations issued to implement the VCAA are to be 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA.  

This matter arises from an appeal filed by the veteran 
from the denial of his claim for a higher schedular rating 
for his service-connected respiratory disability by a 
rating decision of June 1997, before the effective date of 
the VCAA.  The case was certified to the Board for 
appellate review in December 2002.  However, the record 
shows incomplete development of the record by the RO to 
comply with the requirements of the new law.  The RO has 
not provided the claimant any letter to notify him of the 
requirements of the law as it applies to his particular 
claim, nor has assistance been offered to him with regard 
to the identification and procurement of evidence to 
support his claim.  In particular, the RO has not provided 
notice to the claimant and his representative as to the 
division of responsibilities between VA and the claimant 
in obtaining evidence, either by a notice letter of its 
own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
The RO's only acknowledgment of the existence of the VCAA 
is found in a bare assertion in the March 2002 
supplemental statement of the case that the VCAA had been 
satisfied and in a partial recitation in the October 2002 
SSOC of the implementing VA regulations.  The case is 
therefore remanded so that the RO can undertake the 
procedural and evidentiary development required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App 83 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, the case is remanded to the RO 
for the following actions:  

1.  The RO must undertake all 
notification and development actions 
required by the VCAA and its 
implementing regulations.  See also 
Quartuccio v. Principi, 16 Vet. App 183 
(2002).  The development of the 
documentary record should include but 
not necessarily be limited to the 
following:  

a.  Procurement of all 
available medical records from 
the VA Medical Center in 
Oklahoma City, Oklahoma, 
pertaining to treatment of the 
veteran during the period since 
February 1997, including 
outpatient treatment and 
laboratory reports.    

c.  A request that the veteran 
provide a list of all other VA 
and non-VA health care 
providers who have examined or 
treated him since February 1996 
for respiratory pathology.  All 
available records should be 
obtained from each provider 
identified.  

2.  When the documentary record is 
complete, the RO should determine 
whether a further physical examination 
of the veteran is necessary to satisfy 
the duty to assist and should proceed 
to schedule any examination deemed 
warranted.  

3.  Upon completion of the foregoing, 
the RO should readjudicate issue on 
appeal.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the applicable period of 
time to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is 
to obtain additional development and adjudication.  The 
Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted in the 
veteran's appeal.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




